Citation Nr: 0205337	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1941 to April 1946.  
The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1997 and later RO decisions that denied service 
connection for the cause of the veteran's death and DIC 
benefits under 38 U.S.C.A. § 1151 for the cause of his death.  
In a May 2000 decision, the Board denied the appellant's 
claims as not well grounded.

The appellant appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
She also appointed Daniel D. Wedemeyer, attorney, to 
represent her before the Court.  In March 2001, a Court order 
granted a November 2000 unopposed motion from the counsel for 
the VA Secretary to vacate and remand the case for 
readjudication with consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001).  The case was thereafter returned to the 
Board.

In a June 2001 letter, the Board asked the appellant's 
attorney whether he would represent her before VA and advised 
him of the appellant's right to submit additional argument 
and/or evidence.  In November 2001, the attorney submitted 
authorization to represent the appellant before VA and 
additional evidence.


REMAND

Copies of the November 2000 unopposed motion from the counsel 
for the VA Secretary, the March 2001 Court order, the Board's 
correspondence to the appellant's attorney, and the 
additional information submitted by the attorney have been 
placed in the veteran's claims folders.  After review of the 
record and Court instructions, it is the determination of the 
Board that additional evidentiary development and 
adjudicative action is required.

The VCAA eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were published in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  In this case, there is 
additional VA duty to assist the appellant in the development 
of her claims.

In correspondence dated in November 2001, the appellant's 
attorney requested that VA obtain reports of the veteran's 
treatment from 1992 at the VA Medical Center (VAMC) in 
Hampton, Virginia, prior to adjudication of the appellant's 
claims.  The attorney also submitted a private medical report 
dated in November 2001 with an opinion from the signatory 
that it was at least as likely as not that the veteran died 
as a result of care at a VA medical facility, related to 
medical and/or surgical treatment at such hospital, and 
related to the failure to diagnose and treat lung cancer at 
an early and treatable stage.  The attorney notified the 
Board that the appellant did not waive initial consideration 
of this evidence by the RO.  Prior to February 22, 2002, 
38 C.F.R. § 20.1304(c) required a waiver of such 
consideration, or a remand.  See 67 Fed. Reg. 3,099, 3,105 
(January 23, 2002).  As waiver was specifically declined 
prior to February 22, 2002, a remand is required.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all reports of 
the veteran's treatment and evaluations 
from 1992 at the VAMC in Hampton, 
Virginia, for inclusion in the claims 
folders.

2.  After the above development, the RO 
should arrange for the veteran's claims 
folders to be reviewed by an oncologist 
at a VAMC in order to obtain an opinion 
as to whether it is at least as likely as 
not that the veteran died as a result of 
care at a VA medical facility, related to 
medical and/or surgical treatment at a 
VAMC, particularly to the alleged failure 
to diagnose and treat lung cancer at an 
early and treatable stage.  The 
oncologist should support all opinions by 
discussing medical principles as applied 
to specific evidence in this case, 
including the private medical report 
dated in November 2001.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  The RO should then review the 
appellant's claims on the merits.  If 
action remains adverse to her, an 
appropriate supplemental statement of the 
case should be sent to her and her 
attorney.  They should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




